Citation Nr: 0901354	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  00-18 314	)	DATE
	)
	)
+
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) from October 1, 1999 to 
June 30, 2002.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from July 1, 2002.

3.  Entitlement to an effective date earlier than October 1, 
1999 for the assignment of a 70 percent rating for PTSD.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 until 
November 1969.

This appeal comes before the Board of Veterans Appeals 
(Board) from a March 2000 rating decision by which the RO 
increased the 10 percent rating for service-connected anxiety 
disorder to 30 percent, effective from September 28, 1999.  
By a subsequent rating decision in April 2000, anxiety 
disorder was recharacterized as PTSD.  The 30 percent rating 
for the psychiatric disability was confirmed and continued, 
but effective from October 1, 1999.  During the pendency of 
the appeal, the 30 percent rating for PTSD was increased to 
70 percent, effective July 1, 2002, by rating decision dated 
in July 2003.  Temporary total hospitalization ratings under 
38 C.F.R. § 4.29 have been assigned for the service-connected 
psychiatric disability from August 2, 1999 to September 30, 
1999; from May 20, 2002 to June 30, 2002; and from July 29, 
2002 to August 31, 2002.

In May 2006, the Board remanded the case for further 
development.  

The third issue on appeal was initially characterized as 
entitlement to an effective date earlier than July 1, 2002 
for the assignment of a 70 percent rating for PTSD.  Because 
a 70 percent evaluation is granted herein for the period from 
October 1, 1999 to June 30, 2002 the issue was reframed, as 
expressed above.

The veteran was afforded personal hearings at the RO in 
August 2000 and February 2005.  The transcripts are of 
record.

The issue of entitlement to an evaluation in excess of 70 
percent for PTSD from July 1, 2002 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Board will notify the veteran if additional action is 
required on his part.


FINDINGS OF FACT

1.  From October 1, 1999 to June 30, 2002, the veteran's PTSD 
was manifested by no more than such symptoms as trouble 
adapting to stressful circumstances, social isolation, 
frequent panic, extreme anxiety, and multiple voluntary 
psychiatric hospitalizations.  

2.  The veteran did not appeal an August 1970 rating decision 
granting service connection for a psychiatric disorder to 
which a 10 percent disability evaluation was assigned.  

3.  Unappealed July 1975 and October 1985 rating decisions 
denied entitlement to a rating in excess of 10 percent for a 
psychiatric disorder.

3.  Thereafter, on August 2, 1999 and for a period 
thereafter, the veteran received VA in-patient treatment for 
PTSD.  A claim for an increased rating for a psychiatric 
disorder was received on September 28, 1999.  

4.  A 100 percent disability rating was assigned for PTSD 
from August 2, 1999 to September 30, 1999; a 70 percent 
evaluation has been assigned effective October 1, 1999.

5.  It is not factually ascertainable that an increase in 
severity of the veteran's PTSD or any other psychiatric 
disorder occurred in the year prior to September 28, 1999.




CONCLUSIONS OF LAW

1.  From October 1, 1999 to June 30, 2002, exclusive of the 
temporary total hospitalization rating, the criteria for 
entitlement to a disability evaluation of 70 percent, but no 
higher, for the veteran's service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an effective date earlier than October 
1, 1999 for the assignment of a 70 percent disability rating 
for service-connected PTSD are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the effective date issue here on appeal.  The facts regarding 
this matter are not in dispute.  Application of pertinent 
provisions of the law and regulations will determine the 
outcome.  No amount of additional evidentiary development 
would change the outcome of this case; therefore no VCAA 
notice is necessary as to the effective date issue on appeal 
herein.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) (VCAA is notice not required where there is no 
reasonable possibility that additional development will aid 
the claimant).

The remainder of the discussion involves the first issue 
listed above, an increased rating matter.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Notice consistent with the 
Court's holding in Dingess was provided in May 2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, the unfavorable AOJ decision that is the basis 
of this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
November 2000.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  VCAA notice was 
provided in May 2006, and the claim was readjudicated in July 
2007.

Upon review, it appears that the VCAA duty to notify has not 
been satisfied with respect to the notice elements outlined 
in Vazquez-Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, supra ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, Id.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran was provided the rating criteria for psychiatric 
disabilities in August 2000 and has had ample opportunity to 
request any necessary clarification from his representative 
or seek it through independent inquiry.  As of this date, 
many years later, the veteran has not once indicated 
confusion as to the rating criteria or regarding what the 
evidence must show.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical records 
and service medical records.  The veteran submitted private 
psychiatric treatment reports as well as lay statements.  The 
veteran was also provided hearings before hearing officers at 
the RO and had an opportunity to set forth his contentions 
during the hearings.  The veteran was also afforded VA 
psychiatric examinations in February 2000 and October 2006.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz, supra; see also 
Quartuccio, supra.

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Increased Rating

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The veteran's service-connected PTSD has been rated 30 
percent disabling from October 1, 1999 to June 30, 2002 under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, 
exclusive of a temporary total hospitalization rating from 
May 20, 2002 to June 30, 2002.  

Under this diagnostic code, a 30 rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

In August and September 1999, shortly before the veteran 
filed his claim for increase, he was hospitalized at a VA 
facility.  At that time, he was experiencing anxiety, panic 
attacks, and crying episodes.  His GAF score was assessed as 
32.

On February 2000 VA psychiatric examination, the veteran was 
distraught.  He reported that he was divorced but living in a 
house he was planning to purchase and that he cooked his own 
meals and did his own laundry.  At that time, he was working 
as a substance abuse counselor with a good work attendance 
record.  He denied, however, any social outlets, and he spent 
a great deal of time on his own.  The veteran did indicate 
that he had a platonic relationship with a woman.  The 
veteran complained of anxiety and panic attacks.  
Objectively, the examiner noted that the veteran's hair was 
not combed and that his trousers were soiled.  He was flushed 
and highly anxious.  The examiner diagnosed PTSD 
characterized primarily by high levels of anxiety, panic 
attacks, and emotional lability and assessed a GAF score of 
55.  

In September 2000, the veteran sought mental health treatment 
at a state facility due to extreme anxiety.  He was described 
as tearful, panicky, and afraid.  He was, however, oriented 
times four.  His memory was adjudged as fair, and his affect 
was described as sad.  He spoke haltingly, but his speech was 
goal directed and clear.  There was no evidence of psychosis.

A record of contact dated in January 2001 indicated that the 
veteran was living alone.  He had been living with a 
girlfriend, but he found that he could not tolerate too much 
emotional involvement.  As for employment, he was a 
substitute teacher.  He had lost his job as an alcohol 
counselor due to a confrontation with his boss.  Objectively, 
the veteran was described as fully oriented but emotionally 
labile, possessed of tangential speech with loose 
associations and incomplete sentences.  His insight was 
assessed as good to fair as was his judgment.  There was no 
evidence of delusions or hallucinations.  

In February and March 2001, the veteran was hospitalized at a 
VA facility.  The veteran complained that he had been unable 
to sleep during the previous three months and that he got 
angry and felt anxious.  The veteran reported a good appetite 
but complained of nightmares and avoidance of others.  The 
veteran denied suicidal ideation as well as an inclination to 
hurt others when angry.  He denied auditory and visual 
hallucinations.  Objectively, the veteran was alert and 
oriented, displayed logical thought, memory, and 
concentration.  His attention span was grossly intact.  The 
discharge diagnosis was chronic PTSD, and a GAF score of 
45/55 was assessed.  

In an April 2001 written statement, [redacted], the veteran's 
former girlfriend, indicated that during their relationship, 
the veteran had "many highs and lows" as well as sadness 
and depression stemming from living apart from his children 
due to divorce.  She indicated, however, that although the 
veteran's children were now adults, he rarely saw them.  Ms. 
[redacted] indicated that the veteran had very few friends and an 
inability to form interpersonal relationships.  She related 
that the veteran was insufficiently organized to manage his 
finances, keep order in his home, or maintain a healthy 
schedule.  

In April and May 2001, the veteran was hospitalized at a VA 
facility due to depression.  The veteran indicated that he 
had poor organizational skills.  According to the examiner, 
he expressed himself well and had a good command of the 
language.  The veteran was fully alert and oriented.  He was 
depressed but denied suicidal ideation.  He cried at times 
while speaking of his problems.  On discharge from the 
hospital, he was considered competent for VA purposes.  The 
discharge diagnosis was recurrent major depressive disorder 
with a history of PTSD and a GAF score of 45/50.

In a June 2001 written statement, the veteran indicated that 
he was seeking employment, which was hard to come by.  

An April 2002 Vet Center report indicated that the veteran 
suffered from anger and rage, which kept him from interacting 
with others.  He was depressed and insecure about the 
possibility of finding employment and having to interact with 
co-workers and superiors.  Although the veteran was homeless 
and unemployed, he showed a commitment to regularly attending 
Vet Center treatment sessions.  Objectively, the veteran 
suffered from depression, extreme anxiety, anger, rage, 
memory loss, isolation, and nightmares.  Due to fear of the 
dark, the veteran was unable to accept nighttime employment.  
The author of the report, a psychologist, opined that due to 
the foregoing symptomatology, the veteran was not able to 
obtain or maintain any type of meaningful employment.  The 
psychologist diagnosed PTSD and assigned a GAF score of 40.

In a May 2002 written statement, the veteran indicated that 
since April 2000, he had five jobs, had no social 
relationships, a broken romantic relationship, and very 
limited family interaction.

The veteran was hospitalized at a VA facility from May to 
June 2002.  He sought hospitalization due to feelings of 
depression, anxiety, rage, nightmares, flashbacks, 
irritability, and social avoidance.  Hospital reports reveal 
that the veteran was alert and oriented, and cooperative with 
good personal care and normal motor behavior.  The veteran 
denied delusions and hallucinations as well as suicidal or 
homicidal ideation.  His affect was appropriate.  The 
discharge diagnosis was chronic PTSD with a GAF score of 30.  

The foregoing disability picture is consistent with a 50 
percent evaluation due to the veteran's persistent extreme 
anxiety, panic, depression, and multiple psychiatric 
hospitalizations during the period in question.  Furthermore, 
he has other symptoms associated with a 50 percent evaluation 
such as difficulty establishing effective work and social 
relationships, and according to at least one examiner, 
impaired memory.  Abnormal speech was noted on one occasion.  
Thus, while many of the constellation of symptoms comprising 
the 50 percent rating are absent, to include difficulty 
understanding complex commands, impaired judgment, and 
impaired abstract thinking, the overall manifestations of his 
service-connected acquired psychiatric disorder substantially 
mirror the criteria for a 50 percent evaluation.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

Despite the foregoing discussion, the Board is of the opinion 
that a 70 percent evaluation is warranted for the period from 
October 1, 1999 to June 30, 2002 (exclusive of the temporary 
total hospitalization rating).  The veteran has such symptoms 
as near-continuous panic and depression affecting the ability 
to function independently.  Indeed, although there is no sign 
that any of the multiple psychiatric hospitalizations during 
this period were involuntary, the fact that the veteran 
required so much in-patient psychiatric care militates in 
favor of a finding that he is at times unable to function 
independently.  There is at least one mention of a slovenly 
appearance, and the veteran clearly has been shown to have 
trouble adapting to stressful circumstances to work.  Indeed, 
he is fearful of the social interaction entailed in a work 
environment, and the evidence shows that the veteran goes to 
great lengths to avoid others.  He cannot establish and 
maintain effective relationships as shown by the fact that he 
has little contact with his children and has exhibited a 
propensity to nearly complete social isolation.  Finally, the 
veteran's GAF score has dipped to as low as 30, which is 
indicative of an inability to function in almost all areas.  
The veteran lacks other symptomatology associated with a 70 
percent evaluation such as impaired impulse control, suicidal 
ideation, and spatial disorientation.  Nonetheless, his 
symptoms during the period in question largely conform to the 
criteria for a 70 percent evaluation for PTSD.  Id.

The veteran's service-connected psychiatric disability 
picture falls somewhere between the criteria outlined for a 
50 percent evaluation and those detailed for a 70 percent 
evaluation for the period from October 1, 1999 to June 30, 
2002 (exclusive of the temporary total hospitalization 
rating).  He is entitled to the higher of the two 
evaluations, namely 70 percent.  38 C.F.R. § 4.7.  

A 100 percent evaluation is not warranted at any time during 
the relevant period because symptoms such as delusions, 
hallucinations, grossly inappropriate behavior, 
disorientation, severe memory loss, and the like are simply 
and quite fortunately absent.  Id.

The Board observes that a staged rating need not be 
considered because the highest evaluation available for the 
service-connected PTSD, 100 percent, is inappropriate at any 
time from October 1, 1999 and June 30, 2002 (exclusive of the 
temporary total hospitalization rating), and the veteran is 
in receipt of the second highest available rating during the 
entirety of that period.  See Hart, supra.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant an 
even more favorable decision.

Earlier Effective Date 

In the preceding section, the Board assigned a 70 percent 
evaluation for PTSD effective October 1, 1999.  The question, 
therefore, becomes whether the veteran is entitled to an 
evaluation of 70 percent before October 1, 1999.

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown, and finality of prior decisions.  
See U.S.C.A. § 5110; 38 C.F.R. § 3.400.

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997).  Evidence contained in the claims file 
showing that an increase was ascertainable up to one year 
before the claim was filed will be dispositive.  See Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).  In making this 
determination, the Board must consider all of the evidence, 
including that received prior to a previous final decision.  
See Hazan v. Gober, 
10 Vet. App. 511, 521 (1997).

In evaluating the veteran's claim of entitlement to an 
earlier effective date for the assignment of the 70 percent 
disability rating, the Board must first identify the date of 
claim and then identify the date entitlement arose.

In November 1969, the veteran filed a claim of service 
connection for an acute nervous condition.  Service 
connection for moderate anxiety neurosis was granted by 
August 1970 rating decision, evaluated as 10 percent 
disabling effective November 14, 1969.  The veteran did not 
disagree with the August 1970 rating decision as to the 
assigned 10 percent disability rating, and the August 1970 
rating decision, therefore, became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

In July 1975, the RO denied a rating in excess of 10 percent 
for the service-connected nervous condition after reviewing 
the results of a periodic VA psychiatric examination.  The 
veteran did not express disagreement with the July 1975 
rating decision, and it became final.  Id.

In June 1985, the veteran filed a claim for increase.  By 
October 1985 rating decision, the RO denied the claim, and 
the veteran's disability evaluation remained at 10 percent.  
The veteran did not express disagreement with the October 
1985 rating decision, and it became final.  Id.

From August 2, 1999 to September 3, 1999, the veteran was 
hospitalized at a VA facility for psychiatric treatment.  The 
discharge diagnosis was chronic PTSD.  

The veteran next filed a claim for increase on September 28, 
1999.  

By March 2000 rating decision, the RO assigned a 30 percent 
disability rating for the service-connected anxiety disorder 
effective September 28, 1999.  

Between March and April 2000, the veteran submitted records 
from St. Mary's Hospital in Grand Rapids dated in December 
1984.  These records reflect that the veteran sought 
emergency treatment for anxiety and chest pain with a sense 
of dyspnea.  Provisional diagnoses of anxiety disorder with 
chest pain and delayed PTSD were rendered.  The veteran also 
submitted a PTSD questionnaire at that time.

By April 2000 rating decision, the RO recharacterized the 
veteran's service-connected psychiatric disorder as PTSD to 
which it assigned a 100 percent hospitalization rating 
effective from August 2, 1999 to September 30, 1999 and a 30 
percent evaluation effective October 1, 1999.  The Board 
herein has assigned a 70 percent evaluation from October 1, 
1999.

The veteran's increased rating claim was received August 28, 
1999.  The Board has carefully reviewed the record in order 
to determine whether there existed previous, unacted upon 
claims for an increased rating.  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992) (the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits). 

Prior to the August 28, 1999 claim, all claims for increase 
were acted upon.  The Board notes that the August 2, 1999 VA 
hospital report was acted upon, when a temporary total 
hospitalization rating was assigned effective that date.  The 
veteran did not challenge any of the RO's previous 
determinations in a timely manner or otherwise.  

Accordingly, the Board finds that the date of the receipt of 
the increased rating claim was August 28, 1999.  

In February 2005, the veteran testified at a hearing before a 
hearing officer at the RO.  At the hearing, he maintained 
that he was entitled to an effective date in 1984 for the 70 
percent evaluation because that was when he received 
treatment at St. Mary's Hospital.  The veteran's assertions 
lack legal merit.  The Board did not receive these records 
until 2000.  Thus, they cannot be construed as a claim for 
increase dated in 1984.  See 38 U.S.C.A. §§ 101(30), 5101(a) 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.151(a), 3.152, 3.155, 
3.157 (2008). 

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  See 
38 C.F.R. § 3.400(o)(2).

Accordingly, the Board must review the record in order to 
determine if it is factually ascertainable that an increase 
in disability occurred within the one year period prior to 
August 28, 1999.  

After a careful review of the record, the Board finds no 
evidence other than that of the August 2, 1999 VA 
hospitalization was associated with the record in the year 
before August 28, 1999.  The veteran's VA psychiatric 
hospitalization beginning August 2, 1999 was acted upon via 
the assignment of a temporary 100 percent evaluation.  Thus, 
an increase in disability at the 70 percent rate was first 
ascertainable on August 28, 1999.  Of course, the veteran was 
in receipt of a 100 percent evaluation until September 30, 
1999.

For these reasons, the Board concludes that an effective date 
earlier than October 1, 1999 is not warranted for a 70 
percent rating for the service-connected PTSD under 38 C.F.R. 
§ 3.400(o). 


ORDER

An evaluation of 70 percent is granted for the veteran's 
service-connected PTSD for the period from October 1, 1999 to 
June 30, 2002 subject to the law and regulations governing 
the disbursement of VA monetary benefits.

An effective date earlier than October 1, 1999 for the 
assignment of a 70 percent rating for PTSD is denied.


REMAND

Unfortunately, further evidentiary and procedural development 
is necessary regarding the issue of entitlement to an 
evaluation in excess of 70 percent for PTSD from July 1, 
2002.  

In May 2006, the Board remanded this case.  The Board 
instructed the RO/AMC to associate with the claims file all 
outpatient VA clinical records dating from November 2002.  
The record contains inpatient and outpatient treatment 
records dated from October 6, 2005 and after.  A review of 
the October 6, 2005 entry reveals that the veteran's 
psychotropic medication prescription had been recently 
altered.  This statement strongly suggests that the veteran 
had been receiving VA outpatient treatment before October 6, 
2005, as the record reflects that he has historically 
received the bulk of his psychiatric treatment through VA.  

The Board must therefore ask the RO to associate all VA 
clinical records, inpatient and outpatient, dated from 
November 2002 to October 5, 2005 with the claims file.  
Indeed, the Board would be in error if it did not insist on 
strict compliance with its remand instructions.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Of course, due to the 
passage of time since the Board's May 2006 remand, all VA 
clinical records, both inpatient and outpatient, dated from 
July 11, 2007 to the present should be added to the claims 
file as well.

To ensure a complete record, the RO must seek from the Vet 
Center all records pertaining to the veteran dated from July 
1, 2002 to the present.

Finally, the RO must issue a VCAA notice letter that includes 
the type of information outlined by the Court in Vazquez-
Flores.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that contains the type of 
information mandated by the Court in 
Vazquez-Flores.

2.  Associate with the claims file all VA 
clinical records, inpatient and 
outpatient, dated from November 2002 to 
October 5, 2005 and from July 11, 1007 to 
the present.

3.  Associate with the claims file all Vet 
Center records pertaining to the veteran 
dated from July 1, 2002 to the present.

4.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


